NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR MORALES-JASSO,                         No.    19-70816

                Petitioner,                     Agency No. A030-224-184

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Salvador Morales-Jasso, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion by denying Morales-Jasso’s untimely

motion to reopen where Morales-Jasso failed to demonstrate changed country

conditions in Mexico to qualify for the regulatory exception to the time limitation.

See 8 C.F.R. § 1003.2(c)(2)-(3); see also Najmabadi, 597 F.3d at 987-90 (new

evidence lacked materiality).

      Morales-Jasso’s opposed motion for stay of removal is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          2                                   19-70816